USDC IN/ND case 3:20-cv-00695-RLM-MGG document 15 filed 01/07/21 page 1 of 2


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 BRANDON SERNA,

             Plaintiff,

                    v.                    CAUSE NO. 3:20-CV-695-RLM-MGG

 JACKSON, et al.,

             Defendants.

                               OPINION AND ORDER

      Brandon Serna, a prisoner without a lawyer, initiated this case by filing a

complaint that didn’t state a claim upon which relief could be granted. On

November 16, 2020, the court have him an opportunity to file an amended

complaint. The court set a deadline of December 14, 2020, for him to amend his

complaint. Mr. Serna filed his amended complaint on November 30. The

amended complaint also didn’t state a claim on which relief could be granted,

and the court dismissed the case on December 3. Now, Mr. Serna has filed a

motion seeking to “reawaken” his closed case, which this court construes as a

motion for reconsideration.

      Because he filed the motion within 28 days of the entry of judgment, the

court looks to the substance of the motion to determine whether it should be

analyzed under Federal Rule of Civil Procedure 59(e) or 60(b). Obriecht v.

Raemisch, 517 F.3d 489, 493-494 (7th Cir. 2008). “Altering or amending a

judgment under Rule 59(e) is permissible when there is newly discovered

evidence or there has been a manifest error of law or fact. Vacating a judgment
USDC IN/ND case 3:20-cv-00695-RLM-MGG document 15 filed 01/07/21 page 2 of 2


under Rule 60(b) is permissible for a variety of reasons including mistake,

excusable neglect, newly discovered evidence, and fraud.” Harrington v. City of

Chi., 433 F.3d 542, 546 (7th Cir. 2006) (internal citation omitted). Neither a Rule

59 motion nor a Rule 60 motion is appropriately used to make arguments that

should have been made before judgment. Miller v. Safeco Ins. Co. of Am., 683

F.3d 805, 813 (7th Cir. 2012); Karraker v. Rent-A-Ctr., Inc., 411 F.3d 831, 837

(7th Cir. 2005).

      Mr. Serna asserts that the COVID-19 pandemic and restricted law library

access kept him from amending his complaint by the December 14 deadline.

That’s inaccurate. Mr. Serna amended his complaint. ECF 10. The court didnr

grant Mr. Serna a second opportunity to amend. Mr. Serna has attached a

proposed amended complaint to his motion that names an additional defendant,

Wexford of Indiana, LLC. Mr. Serna’s motion points to no manifest error of law

or fact, mistake, excusable neglect, newly discovered evidence, or fraud. Instead,

it appears that Mr. Serna has a new theory of liability – that Wexford’s policies

or customs caused his injury - and he simply wants another bite at the apple.

He has provided no basis for providing him with such an opportunity here.

      For these reasons, the motion seeking reconsideration (ECF 14) is

DENIED.

      SO ORDERED on January 7, 2021

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        2
